Citation Nr: 1826613	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-37 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to special monthly compensation (SMC) based on aid and attendance. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to March 1986. 

This case comes before the Board of Veterans' Appeals (the Board) from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The March 2013 decision also found the Veteran was competent to handle disbursement of funds.  The Veteran filed a notice of disagreement in March 2013.  A statement of the case was issued in October 2014.  The Veteran formally appealed the issue of entitlement to SMC for aid and attendance in an October 2014 VA Form 9. 

Although the Veteran requested a hearing for this matter, he has subsequently requested to withdraw the claim.  Therefore, the request for a hearing before the Board is moot. 


FINDINGS OF FACT

In an April 2018 correspondence, the Veteran notified the Board that he wished to withdraw his claim for entitlement to SMC for aid and attendance. 


CONCLUSION OF LAW

The criteria for withdrawal of the claim of entitlement to SMC for aid and attendance have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the Veteran or by his or her authorized representative.  Id.  

In an April 2018 correspondence the Veteran and his representative notified the Board that the Veteran wished to withdraw his claim for entitlement to SMC for aid and attendance.  This withdrawal is in writing and has been associated with the Veteran's claims file.  There remain no allegations of errors of fact or law for appellate consideration.  The Board does not have jurisdiction to review this claim, and it is therefore dismissed.


ORDER

The withdrawn claim of entitlement SMC for aid and attendance is dismissed.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


